MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018	ME	15	
Docket:	   Pen-17-222	
Argued:	   December	14,	2017	
Decided:	  January	25,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                  DOUGLAS	ANNIS	
	
	
MEAD,	J.	

      [¶1] Douglas	Annis	appeals	from	a	judgment	of	conviction	for	possession	

of	sexually	explicit	materials	depicting	a	minor	under	twelve	years	old	(Class	C),	

17-A	M.R.S.	§	284(1)(C)	(2017),	entered	following	his	conditional	guilty	plea.		

He	challenges	the	order	of	the	motion	court	(Penobscot	County,	Campbell,	J.)	

denying	his	motion	to	suppress	his	statements	to	the	police.		Annis	also	directly	

appeals	the	condition	of	his	probation	that	permits	him	only	supervised	contact	

with	his	infant	son;	he	argues	this	condition	is	illegal	and	violates	his	rights	as	

a	parent.		We	conclude,	based	on	the	court’s	findings	that	are	supported	by	the	

record,	that	Annis’s	confession	was	the	product	of	a	free	choice	of	his	rational	

mind,	was	not	caused	by	the	investigator’s	vague	and	generalized	remark	that	

Annis	 claims	 was	 an	 improper	 inducement,	 and	 that	 given	 the	 totality	 of	 the	
2	

circumstances,	 its	 admission	 was	 fundamentally	 fair.	 	 Furthermore,	 the	 “no	

unsupervised	 contact”	 provision	 of	 Annis’s	 probation	 was	 well	 within	 the	

authority	of	the	court	pursuant	to	17-A	M.R.S.	§	1204(2-A)	(2017)	and	did	not	

violate	his	constitutional	rights.		We	affirm.	

                                 I.		BACKGROUND	

      [¶2] During	the	week	of	July	20,	2014,	Annis	lost	his	cell	phone	while	he	

and	his	family	were	at	their	camp	in	Township	33.		Annis’s	cell	phone	was	found	

by	 an	 acquaintance	 who	 discovered	 that	 the	 phone	 contained	 pornographic	

images	 depicting	 children	 and	 reported	 this	 fact	 to	 the	 police.	 	 On	

August	 6,	 2014,	 six	 local	 law	 enforcement	 officers,	 in	 marked	 and	 unmarked	

vehicles,	 from	 the	 Hampden	 Police	 and	 the	 Penobscot	 County	 Sherriff’s	

departments	executed	a	search	warrant	at	the	Annis	residence	for	“computers	

and	 electronic	 devices”	 potentially	 storing	 child	 pornography.	 	 The	 police	

arrived	 at	 approximately	 6:00	 p.m.	 as	 Annis	 and	 his	 parents,	 with	 whom	 he	

lives,	were	sitting	down	for	dinner;	the	family	cooperated	fully	with	the	search.		

Annis	was	twenty-two	years	old	at	the	time.	

      [¶3] Two	investigators	asked	to	speak	with	Annis,	who	was	the	target	of	

the	investigation,	outside	the	residence	in	an	unmarked	police	cruiser	parked	

in	the	home’s	driveway.		Annis	agreed,	and	engaged	in	an	interview	with	one	
                                                                                    3	

and	sometimes	both	of	the	investigators	for	approximately	an	hour	and	seven	

minutes.	 	 Their	 conversation	 was	 recorded	 and	 entered	 into	 evidence	 at	 the	

hearing	 on	 the	 motion	 to	 suppress.	 	 The	 court	 found	 the	 following	 facts	

concerning	the	investigators’	conversation	with	Annis.	

      [¶4] The	lead	investigator	sat	in	the	driver’s	seat,	next	to	Annis	who	was	

seated	in	the	front	passenger	seat.		The	assisting	investigator	occupied	the	back	

seat,	directly	behind	Annis.		At	the	outset	and	at	two	other	occasions	during	the	

interview,	 Annis	 asked	 whether	 he	 was	 under	 arrest	 and	 an	 investigator	

repeatedly	assured	him	that	he	was	not.		Although	no	Miranda	warnings	were	

read,	the	lead	investigator	explained	to	Annis	that	he	could	end	the	interview	

at	any	point	and	that	he	did	not	have	to	speak	with	them.		Annis,	paraphrasing	

the	investigator’s	explanations,	stated	his	understanding	that	“I	can	stop	talking	

at	any	point.”		Annis	was	never	restrained	in	any	way	during	the	interview	and	

the	doors	of	the	cruiser	were	unlocked.		The	investigators	and	Annis	also	left	

the	 car	 for	 a	 smoke	 break.	 	 The	 court	 concluded	 that	 the	 interview	 was	

non-custodial	 in	 nature	 as	 it	 was,	 overall,	 a	 non-threatening,	 low-key,	 and	

cordial	exchange.	

      [¶5] From	the	beginning	of	the	interview,	Annis	freely	acknowledged	that	

he	 knew	 that	 the	 investigators	 were	 speaking	 to	 him	 because	 someone	 had	
4	

found	his	cell	phone	and	reported	to	the	police	that	it	contained	pornographic	

images	 of	 children.	 	 Annis	 informed	 the	 investigators	 that	 the	 witness	 had	

attempted	 to	 extort	 money	 from	 him	 and	 his	 parents	 in	 exchange	 for	 the	

witness’s	silence	and	agreement	not	to	turn	the	phone	over	to	the	police.		Annis	

further	volunteered	that	his	heart	was	pounding	due	to	his	nicotine	addiction	

and	that	he	had	“ADHD	really	bad.”		At	approximately	seventeen	minutes	into	

the	interview,	after	some	inconsequential	conversation	about	how	Annis	and	

the	 lead	 investigator	 knew	 each	 other	 from	 having	 spoken	 to	 one	 another	

around	town,	the	investigator	told	Annis	that	the	police	knew	that	Annis	put	

the	child	pornography	onto	his	phone.		Although	Annis’s	responses	were	vague	

and	equivocal,	he	did	not	deny	or	refute	the	statement,	instead	claiming	that	he	

did	not	remember	downloading	the	content	onto	his	phone.	

      [¶6]    Approximately	 twenty	 minutes	 into	 the	 interview,	 the	 lead	

investigator	turned	the	focus	of	his	questions	to	addressing	child	pornography	

as	an	addiction:	

      [Investigator:]	.	.	.	Just	saying	that	no	it	didn’t	happen—people	are	
      going	to	think	.	.	.	that	this	guy	is	not	willing	to	take	responsibility	
      for	his	addiction.	So,	what	is	he	going	to	do?	First	thing	we	want	is	
      for	 people	 to	 take	 responsibility	 and	 say	 that	 “Yes,	 I	 have	 a	
      problem.”	
      	
      [Annis:]	I	can	honestly	say	that	I	have	seen	it	before	because	it	has	
      been	sent	to	me	before	and	I	have	deleted	it,	instantly.	
                                                                                  5	

	
[Investigator:]	Ok.	
	
[Annis:]	I	open	the	message	up	and	see	what	it	is	and	then	I	delete	
it.	
	
.	.	.	.	
	
[Investigator:]	Well,	people	are	sending	you	this	stuff	and	we	also	
know	that	stuff	was	sent	from	you.	.	.	.	Has	that	happened	before?	
	
.	.	.	.		
	
[Annis:]	Yes,	when	I	was	a	lot	younger.	I	used	to	have	a	problem	
when	I	was	a	lot	younger.	
	
[Investigator:]	 Sure.	 	 And	 sometimes	 it	 doesn’t	 go	 away	 without	
help.		Sometimes,	we	all	need	help	.	.	.	.	I	can	tell	you	that	I	have	
needed	help	with	stuff	that	I	couldn’t	deal	with	on	my	own.	
	
[Annis:]	I	don’t	want	this	to	follow	me	around	for	my	whole	life	and	
screw	me.	
	
[Investigator:]	You	know,	all	I	can	tell	you	is	that	it	is	going	to	be	
one	hundred	times	worse	if,	you	know,	all	you	hear	is	denial,	and	
people	look	at	this	and	say	that	this	person	is	not	willing	to	take	
responsibility,	he	is	a	danger.	
	
[Annis:]	 But	 I	 have	 just	 told	 you	 that	 I	 have	 had	 problems	 in	 the	
past.		I	just	don’t	need	this	following	me	around	for	the	rest	of	my	
life.	
	
[Investigator:]	 I	 understand	 that	 but	 we	 are	 already	 here	 at	 this	
point.		Now	we	have	to	look	at	getting	beyond	this.	
	
[Annis:]	Is	it	going	to	follow	me	for	the	rest	of	my	life?	
	
6	

     [Investigator:]	I	can’t	answer	that,	we	are	already	here,	we	have	got	
     your	phone,	we	have	dates,	we	have	chat	stuff,	we	know	pictures	
     have	been	sent.		[W]e	already	know	all	this.	.	.	.	And	what	is	going	to	
     come	out	of	this	is	going	to	come	out	of	this.	.	.	.	Would	you	be	willing	
     to	see	somebody	to	get	help	for	it?	
     	
     [Annis:]	I	would	be	willing	to	talk	to	somebody.	
     	
     .	.	.	.	
     	
     [Investigator:]	Ok,	when	was	the	last	time	that	you	did	it?	
     	
     [Annis:]	 I	 honestly—I	 am	 trying	 to	 tell	 you	 the	 truth	 here—I	
     honestly	do	not	remember.	
(Repeated	“you	knows”	omitted.)	
	
     [¶7] Annis	then	reaffirmed	that	his	problem	was	entirely	in	his	past	and	

he	speculated	that	he	could	have	downloaded	the	content	while	he	was	in	“a	

drunken	 stupor,”	 but	 assured	 the	 investigator	 that	 he	 “would	 never	 hurt	 a	

child.”		Annis	subsequently	asked	if	he	was	under	arrest,	and	the	investigator	

again	told	him	no,	he	was	not.	

      [¶8]     Approximately	 halfway	 into	 the	 interview,	 Annis’s	 father	

approached	the	car	where	the	interview	was	taking	place	to	check	on	his	son	

and	 to	 let	 the	 investigators	 know	 that	 Annis	 had	 a	 mental	 illness.	 	 Both	 the	

investigator	and	Annis	assured	the	father	that	Annis	was	fine	and,	at	this	point,	

Annis	 informed	 the	 investigators	 that	 he	 had	 a	 mental	 illness	 and	 heart	

problems.		After	another	ten	minutes	of	questions,	Annis	expressed	his	desire	
                                                                                       7	

to	 take	 a	 smoke	 break.	 	 He	 and	 the	 investigators	 walked	 to	 the	 end	 of	 the	

driveway	where	Annis	smoked	a	cigar	and	spoke	about	matters	unrelated	to	

the	investigation	before	returning	to	the	car.	

      [¶9]    During	 the	 remainder	 of	 the	 interview,	 Annis	 continued	 to	

vehemently	deny	having	perpetrated	any	acts	of	child	sexual	abuse.		However,	

he	 made	 further	 incriminating	 statements	 regarding	 his	 possession	 of	 child	

pornography.		He	acknowledged	that	he	was	responsible	for	all	the	images	on	

his	 phone,	 had	 developed	 an	 interest	 in	 child	 pornography,	 downloaded	 the	

materials	 in	 his	 bedroom	 when	 his	 parents	 were	 not	 around,	 and	 expressed	

uncertainty	about	whether	his	computer	contained	more	images.		At	the	end	of	

the	interview,	the	investigator	thanked	Annis	and	Annis	returned	home.	

      [¶10] On	January	27,	2016,	a	grand	jury	indictment	charged	Annis	with	

possession	of	sexually	explicit	materials	depicting	a	minor	under	twelve	years	

of	age,	17-A	M.R.S.	§	284(1)(C).		Annis	entered	a	plea	of	not	guilty	and	later	filed	

a	motion	to	suppress	all	his	statements	after	the	investigator’s	“one	hundred	

times	worse”	remark	on	the	grounds	that	these	statements	were	involuntary	

and	induced	by	an	improper	promise	of	leniency.		Following	a	hearing,	the	court	

denied	the	motion,	finding	that	the	investigator’s	“one	hundred	times	worse”	

remark	“did	not	rise	to	the	level	of	a	promise	of	leniency	or	a	threat	that	caused	
8	

the	Defendant’s	will	to	be	overborne.”		The	court	acknowledged	that	Annis	and	

his	father	claimed	that	he	had	a	mental	illness	but	ultimately	found	that	“[t]here	

was	no	evidence	.	.	.	that	if	the	Defendant	did	in	fact	have	any	mental	health	

issues,	they	played	any	role	in	the	Defendant	speaking	with	the	officers.”	

      [¶11] On	April	7,	2017,	Annis	tendered	a	conditional	guilty	plea	pursuant	

to	 M.R.U.	 Crim.	 P.	 11(a)(2),	 and	 the	 court	 entered	 a	 judgment	 of	 conviction	

accordingly.	 	 At	 sentencing,	 the	 court	 heard	 testimony	 from	 Annis’s	

psychiatrists	as	to	his	diagnoses	and	the	limiting	effects	that	his	autism,	major	

depressive	disorder,	ADHD,	and	anxiety	had	on	his	cognitive	abilities	and	moral	

judgment.		The	court	imposed	a	sentence	of	three	years’	incarceration,	with	all	

but	 seven	 months	 suspended,	 and	 two	 years	 of	 probation	 with	 the	 same	

conditions	as	those	imposed	on	Annis’s	bail,	including	the	restriction	against	

unsupervised	 contact	 with	 children	 under	 the	 age	 of	 sixteen	 years.	 	 Annis	

appealed.	

                                   II.		DISCUSSION	

      [¶12] Annis	renews	his	argument	from	his	motion	to	suppress	that	the	

investigator’s	 “one	 hundred	 times	 worse”	 remark	 was	 an	 improper	 false	

promise	of	leniency	that	caused	Annis	to	confess	against	his	will;	he	argues	that	

the	 court	 should	 have	 suppressed	 all	 his	 statements	 after	 this	 remark	 as	
                                                                                                                 9	

involuntary.		Me.	Const.	art.	I,	§	6-A.		He	offers	on	appeal	an	additional	ground	

for	 suppression:	 his	 alleged	 cognitive	 limitations	 and	 mental	 health	 issues.1		

“We	 review	 ‘the	 court’s	 factual	 findings	 for	 clear	 error	 and	 its	 ultimate	

determination	regarding	voluntariness’	de	novo.”		State	v.	Hunt,	2016	ME	172,	

¶	 16,	 151	 A.3d	 911	 (modifications	 omitted)	 (quoting	 State	 v.	 Bryant,	

2014	ME	94,	¶	15,	97	A.3d	595).	

A.        Voluntariness	of	the	Confession	

          [¶13] We	recently	clarified	in	Hunt	the	law	regarding	the	voluntariness	

of	a	confession	when	there	are	no	allegations	that	“a	confession	was	‘forced’	out	

of	[the	defendant].”		See	id.	¶¶	17-19	(explaining	that	absent	an	argument	that	

a	confession	was	“forced”	out	of	the	defendant,	our	review	of	its	voluntariness	

is	pursuant	to	the	right	to	due	process).		Pursuant	to	article	I,	section	6-A	of	the	

Maine	Constitution,	a	confession	must	be	voluntary	to	be	admissible,	and	we	

have	said	that	“a	confession	is	voluntary	if	it	results	from	the	free	choice	of	a	

rational	mind,	if	it	is	not	a	product	of	coercive	police	conduct,	and	if	under	all	of	




     1	
     	 Annis	 proposes	 that	 we	 should	 recast	 our	 voluntariness	 jurisprudence	 to	 provide	 that	
statements	made	by	persons	with	cognitive	limitations	who	were	subjected	to	arguably	manipulative	
police	interview	techniques	be	presumptively	deemed	involuntary.		Because	this	argument	was	not	
raised	 before	 the	 suppression	 court,	 we	 do	 not	 address	 it.	 	 See	 M.R.U.	 Crim.	 P.	 11(a)(2);	 State	 v.	
Buchanan,	2007	ME	58,	¶	11,	921	A.2d	159.	
   	
10	

the	 circumstances	 its	 admission	 would	 be	 fundamentally	 fair.”2	 	 Id.	 ¶	 21	

(quotation	marks	omitted);	State	v.	Kittredge,	2014	ME	90,	¶	25,	97	A.3d	106.		

The	State	bears	the	burden	to	prove	that	a	confession	was	voluntary	beyond	a	

reasonable	 doubt—a	 more	 protective	 standard	 of	 proof	 than	 the	 federal	

counterpart	of	a	preponderance	of	the	evidence.		See	Kittredge,	2014	ME	90,	

¶	24,	97	A.3d	106;	State	v.	Collins,	297	A.2d	620,	626-27	(1972)	(citing	Lego	v.	

Twomey,	404	U.S.	477,	482-91	(1972)).	

        [¶14] In	 Hunt,	 we	 revisited	 several	 of	 our	 cases	 concerning	 improper	

threats	 or	 false	 promises	 of	 leniency	 and	 reiterated	 that	 neither	 a	 law	

enforcement	officer’s	“generalized	and	vague	suggestions	that	telling	the	truth	

will	 be	 helpful	 to	 a	 defendant	 in	 the	 long	 run,	 nor	 mere	 admonitions	 or	

exhortations	 to	 tell	 the	 truth,	 will	 factor	 significantly	 into	 the	 totality	 of	 the	

circumstances	analysis.”		2016	ME	172,	¶	23,	151	A.3d	911	(citations	omitted)	

(quotation	 marks	 omitted).	 	 In	 numerous	 cases,	 we	 have	 discerned	 no	

impropriety	 in	 law	 enforcement	 officers’	 vague	 and	 generalized	

representations	during	a	police	interview,	including	offers	to	“get	the	defendant	



   2	 	 Factors	 germane	 to	 this	 totality	 of	 the	 circumstances	 analysis	 include	 the	 police	 interview’s	

“details	.	.	.	duration	.	.	.	location	.	.	.	[and]	custodial	[nature];	.	.	.	the	recitation	of	Miranda	warnings;	
the	number	of	officers	involved;	the	persistence	of	the	officers;	police	trickery;	threats,	promises	or	
inducements	made	to	the	defendant;	and	the	defendant’s	age,	physical	and	mental	health,	emotional	
stability,	 and	 conduct.”	 State	 v.	 Hunt,	 2016	 ME	 172,	 ¶	 22,	 151	 A.3d	 911	 (quoting	 State	 v.	 George,	
2012	ME	64,	¶	21,	52	A.3d	903).	
                                                                                        11	

help	if	he	confessed,”	or	assurances	that	cooperation	would	make	things	better	

for	the	defendant,	or	that	a	confession	would	look	better.		Id.	¶	24	(quoting	State	

v.	Gould,	2012	ME	60,	¶¶	11-13,	43	A.3d	952);	see	State	v.	Lavoie,	2010	ME	76,	

¶¶	21,	24,	1	A.3d	408;	State	v.	Nadeau,	2010	ME	71,	¶¶	57-58,	1	A.3d	445;	State	

v.	Dion,	2007	ME	87,	¶¶	34-35,	928	A.2d	746.	

       [¶15] The	 investigator’s	 remark	 that	 it	 would	 make	 the	 situation	 one	

hundred	times	worse	“if	.	.	.	all	you	hear	is	denial,	and	people	look	at	this	and	

say	that	this	person	is	not	willing	to	take	responsibility,	he	is	a	danger”	is	the	

sort	 of	 vague	 and	 generalized	 statement	 that	 we	 have	 held	 falls	 short	 of	 an	

impermissible	 threat	 or	 promise	 of	 leniency.	 	 See	 Hunt,	 2016	 ME	 172,	 ¶	 24,	

151	A.3d	911	(collecting	cases);	cf.	State	v.	Tardiff,	374	A.2d	598,	601	(Me.	1977)	

(deeming	it	an	impermissible	false	promise	to	tell	defendant	he	would	only	be	

charged	with	one	of	three	burglaries	if	he	confessed	to	all	three).		Annis	was	

told	that	it	would	be	worse	if	he	continued	to	deny	responsibility	for	the	child	

pornography	 because	 the	 investigators	 already	 knew—as	 Annis	 admitted	 he	

knew—that	he	had	such	materials	on	his	phone	based	on	the	initial	forensic	

analysis	 of	 his	 cell	 phone.	 	 The	 court’s	 observation	 that	 before	 and	 after	 the	

investigator’s	 one-hundred-times	 worse	 remark	 Annis’s	 demeanor	 and	

responses	“continued	along	the	same	lines”	has	support	in	competent	evidence	
12	

in	the	record	and	further	suggests	that	the	remark	did	not	overbear	his	will.		

See	 Hunt,	 2016	 ME	 172,	 ¶	 35,	 151	 A.3d	 911	 (“[T]he	 degree	 to	 which	 police	

conduct	appears	to	have	motivated	the	defendant’s	decision	to	confess	is	one	

of	 the	 factors	 to	 be	 considered	 .	 .	 .	 in	 determining	 .	 .	 .	 whether	 that	 conduct	

constituted	an	improper	inducement.	.	.	.”);	cf.	Tardiff,	374	A.2d	at	601.		Both	

before	and	after	this	remark,	Annis	responded	to	the	inquiries	by	admitting	that	

he	had	viewed	child	pornography	in	the	past,	but	he	calmly,	affirmatively,	and	

consistently	denied	that	he	currently	had	a	problem	or	that	he	had	perpetrated	

any	sexual	abuse	of	a	child.	

       [¶16] Annis’s	reliance	on	our	holding	in	Hunt	is	misplaced.		In	Hunt,	we	

concluded	that	a	false	promise	that	the	defendant	would	not	be	listed	as	a	sex	

offender	if	convicted	of	gross	sexual	assault	induced	the	confession	and,	in	light	

of	the	defendant’s	cognitive	limitations,	rendered	his	confession	involuntary.		

2016	ME	172,	¶¶	42-43,	151	A.3d	911.		The	record	in	Hunt	contained	the	results	

of	two	psychologists’	evaluations	indicating	that	the	defendant	had	“less	than	

average	cognitive	skills”	in	addition	to	the	unequivocal	misrepresentation	that	

the	defendant	would	not	appear	on	any	sex	offender	registry	in	the	event	that	

he	was	to	be	convicted.		Id.	¶¶	10,	41-42.		The	suppression	record	here	is	devoid	

of	 any	 testimony	 concerning	 how	 Annis’s	 claimed	 psychiatric	 disorders	 may	
                                                                                                                  13	

have	 affected	 his	 ability	 to	 voluntarily	 speak	 with	 the	 investigators	 on	

August	6,	2014.3		Also	in	stark	contrast	to	Annis’s	case,	Hunt	explained	to	police	

that	 he	 had	 confessed	 because	 of	 their	 assurance	 that	 he	 would	 not	 have	 to	

register	as	a	sex	offender.		See	id.	¶	42.		We	discern	no	error	in	the	suppression	

court’s	 determination	 that	 the	 State	 proved	 beyond	 a	 reasonable	 doubt	 that	

Annis	 confessed	 voluntarily	 because	 “[t]here	 was	 no	 evidence	 .	 .	 .	 that	 if	 the	

Defendant	did	in	fact	have	any	mental	health	issues,	they	played	any	role	in	the	

Defendant	speaking	with	the	officers.”	

B.        Conditions	of	Probation	

          [¶17]       Annis	 also	 directly	 appeals	 the	 condition	 of	 his	 probation	

preventing	him	from	having	unsupervised	contact	with	any	minor	child	under	

sixteen	 years	 of	 age,	 including	 his	 infant	 son.	 	 Where	 there	 is	 no	 preserved	

challenge	 to	 a	 condition	 of	 probation,	 we	 review	 the	 condition	 for	 obvious	

errors	affecting	substantial	rights	and	to	ensure	that	the	court	did	not	exceed	

its	authority.		See	M.R.U.	Crim.	P.	52(b);	State	v.	Hodgkins,	2003	ME	57,	¶¶	7-8,	

822	A.2d	1187.		The	constitutional	magnitude	of	Annis’s	fundamental	right	as	a	



     3	 	 At	 the	 sentencing	 hearing,	 Annis	 presented,	 for	 the	 first	 time,	 expert	 evidence	 of	 his	 mental	

health	 diagnoses	 in	 the	 form	 of	 letters	 from	 his	 psychiatrists.	 	 At	 the	 motion	 hearing,	 the	 only	
suggestion	of	his	mental	health	or	cognitive	issues	were	statements	by	Annis,	his	father,	and	defense	
counsel.		Our	review,	which	is	limited	to	the	record	before	the	suppression	court	at	the	time	of	its	
order,	does	not	consider	the	information	presented	at	sentencing.		See	M.R.	App.	P.	5	(Tower	2016);	
Alexander,	Appellate	Practice	§	429	at	296-97	(4th	ed.	2013).	
14	

parent	“to	direct	the	care,	custody	and	control	of	[his	child]”	is	unquestioned,	

and	 the	 condition	 of	 his	 probation	 infringing	 on	 that	 right	 must	 be	 the	 least	

restrictive	 necessary	 to	 advance	 a	 compelling	 government	 interest.	 	 State	 v.	

Collins,	2015	ME	52,	¶	16,	115	A.3d	604	(quotation	marks	omitted).	

       [¶18] We	have	held	that	“conditions	of	probation	affecting	an	offender’s	

rights	 of	 contact	 with	 his	 child	 who	 is	 the	 victim	 of	 the	 offender’s	 violent	

conduct”	 do	 indeed	 meet	 strict	 scrutiny.	 	 Id.	 ¶¶	 19-20	 (affirming	 increased	

restriction	prohibiting	even	supervised	contact	between	defendant	and	son).		

Pursuant	 to	 17-A	 M.R.S.	 §	 1204(2-A)(F),	 (M),	 the	 sentencing	 court	 had	 the	

authority	 to	 prohibit	 Annis	 from	 “consorting	 with	 specified	 persons”	 and	 to	

impose	“other	conditions	reasonably	related	to	rehabilitation	.	.	.	or	the	public	

safety.”	

       [¶19] At	the	time	the	court	imposed	its	sentence,	it	appears	that	Annis’s	

son	 was	 fifteen	 months	 old.	 	 Noting	 that	 one	 of	 the	 children	 depicted	 in	 the	

pornographic	images	was	approximately	three	or	four	years	old	and	that	one	

of	Annis’s	psychiatrists	presented	information	that	he	has	a	“lack	of	ability	to	

form	moral	judgment,”	the	court	imposed	a	limitation	on	Annis’s	contact	with	

minors	 under	 the	 age	 of	 sixteen.	 	 That	 limitation	 is	 not	 illegal;	 it	 is	 narrowly	

tailored	 to	 further	 the	 State’s	 compelling	 interests	 in	 protecting	 children,	
                                                                                    15	

including	 Annis’s	 child,	 from	 abuse.	 	 See	 State	 v.	 King,	 1997	 ME	 85,	 ¶	 7,	

692	 A.2d	 1384;	 State	 v.	 Coreau,	 651	 A.2d	 319,	 321	 (Me.	 1994)	 (condition	 of	

probation	 prohibiting	 “unsupervised	 contact	 with	 [offender’s]	 own	 children	

bears	a	sufficient	relationship	to	the	crimes	for	which	he	has	been	convicted,	

reduces	the	risk	of	further	criminality,	and	is	a	protection	for	the	children.”).		

Annis’s	conditions	of	probation	were	well	within	the	court’s	lawful	authority	

pursuant	to	section	1204(2-A).	

        	
        The	entry	is:	
        	
                    Judgment	affirmed.	
	
	     	      	     	     	      	
	
Jamesa	J.	Drake,	Esq.	(orally),	Drake	Law,	LLC,	Auburn,	for	appellant	Douglas	
Annis	
	
R.	Christopher	Almy,	District	Attorney,	and	Mark	A.	Rucci,	Esq.,	Asst.	Dist.	Atty.	
(orally),	Prosecutorial	District	V,	Bangor,	for	appellee	State	of	Maine	
	

Penobscot County Unified Criminal Docket docket number CR-2016-396
FOR CLERK REFERENCE ONLY